USCA11 Case: 21-13357      Date Filed: 08/29/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13357
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ARTURO ACEVEDO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:19-cr-00311-TWT-CCB-3
                   ____________________
USCA11 Case: 21-13357          Date Filed: 08/29/2022   Page: 2 of 8




2                      Opinion of the Court                21-13357


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
      Arturo Acevedo appeals his total 168-month sentence for
two drug-related convictions. He argues that his sentence is
substantively unreasonable because the district court failed to
consider relevant sentencing factors that were due significant
weight, including his lack of criminal history, that his codefendants
were his older brothers, and that his brothers received lower
sentences for the same offenses. He also argues that the district
court committed a clear error in judgment by weighing the
sentencing factors unreasonably. After review, we affirm.
                          I.      Background
       In 2019, a federal grand jury indicted Acevedo and his two
brothers, Alejandro Salazar-Gama and Miguel Salazar-Gama, on
one count of conspiracy to possess with intent to distribute 50
grams or more of methamphetamine and one count of possession
with intent to distribute 50 grams or more of methamphetamine.
The charges stemmed from an undercover drug bust. Specifically,
a confidential source arranged for the purchase of 50 kilograms of
methamphetamine at a Dunkin’ Donuts in Smyrna, Georgia. An
undercover officer, posing as a buyer, asked Alejandro to see the
drugs. Alejandro made a phone call, and a van arrived, driven by
Acevedo with Miguel as a passenger. The van contained two
sealed boxes containing Ziploc bags with almost 40 kilograms of
USCA11 Case: 21-13357            Date Filed: 08/29/2022         Page: 3 of 8




21-13357                  Opinion of the Court                               3

100% pure methamphetamine. Acevedo pleaded guilty, without a
plea agreement.
       Both counts carried a statutory minimum of 10 years’
imprisonment and a statutory maximum of life. Acevedo’s
guidelines range was 168 to 210 months’ imprisonment.
       At sentencing, Acevedo requested the statutory minimum
of 120 months’ imprisonment, arguing that he should receive a
below-guidelines sentence because he was only 22 years old and
was the youngest of the three brothers, had no criminal history,
and had dropped out of high school so that he could work to help
support his family, and he also suffered from a history of substance
and alcohol abuse.1 He argued that he accepted responsibility and
was safety-valve eligible, although he declined to cooperate
because he feared for his family. Acevedo asserted that, to avoid a
sentence disparity, he should receive a sentence between that of
Alejandro, who was the principal negotiator and received 138
months’ imprisonment, and Miguel, who had not been sentenced,
but who faced a maximum reduced sentence of 60 months.


1 Acevedo also argued for a minor-role reduction, asserting that he was just a
driver and that his brothers were the primary facilitators of the transaction.
The district court denied his request, explaining that Acevedo was the driver
of the van that delivered the almost 40 kilograms of methamphetamine, which
was “an extraordinary quantity.” The district court explained that it could not
“imagine any drug trafficker entrusting that quantity of drugs to someone who
wasn’t intimately involved in the trafficking operation.” Acevedo does not
challenge the district court’s denial of the minor-role reduction on appeal.
USCA11 Case: 21-13357           Date Filed: 08/29/2022   Page: 4 of 8




4                     Opinion of the Court                  21-13357

       The government argued that a 168-month sentence was
warranted based on the “extraordinarily large quantity of drugs”
involved and because Acevedo was the driver and “a full
participant” in the transaction. The government stated that
Acevedo’s case was distinguishable from his brothers’, noting that
Alejandro entered into a plea agreement with the government,
which included a sentencing reduction, while Acevedo did not, and
that Miguel’s sentence was reduced due to “some evidentiary
issues or problems that the Government had at trial.”
        The district court sentenced Acevedo to concurrent terms of
168 months’ imprisonment at the low-end of the guidelines range,
followed by concurrent terms of five years’ supervised release.
The district court explained that it considered the 18 U.S.C.
§ 3553(a) factors, and that the sentence “serve[d] the statutory
sentencing purposes of deterrence, public protection and
rehabilitation,” while also accounting for Acevedo’s lack of
criminal history and the large quantity of drugs involved. The
district court explained that a downward departure below the
guidelines was inappropriate because of the “extraordinary
quantity of drugs involved, and the differences in culpability and
responsibility between Acevedo and his co-Defendants.” Acevedo
objected to the sentence as “unreasonably excessive.” Acevedo
timely appealed.
                          II.       Discussion
      Acevedo argues that his sentence is substantively
unreasonable because the district court failed to consider relevant
USCA11 Case: 21-13357         Date Filed: 08/29/2022    Page: 5 of 8




21-13357               Opinion of the Court                         5

factors that were due significant weight, including his lack of
criminal history, that his codefendants were his older brothers, and
that his brothers received lower sentences for the same offenses,
resulting in an unwarranted sentencing disparity. He also argues
that the district court committed a clear error in judgment by
weighing the proper factors unreasonably, and by finding that he
was similarly culpable to his brothers, but then imposing a harsher
sentence.
       We review a sentence for substantive reasonableness under
a deferential abuse of discretion standard, asking whether a
sentence is substantively reasonable in light of the totality of the
circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).
The district court must issue a sentence that is “sufficient, but not
greater than necessary” to comply with the purposes of 18 U.S.C.
§ 3553(a)(2), which include the need for a sentence to reflect the
seriousness of the offense, promote respect for the law, provide just
punishment, deter criminal conduct, and protect the public from
future criminal conduct. 18 U.S.C. § 3553(a). The court must also
consider the “nature and circumstances of the offense and the
history and characteristics of the defendant,” and “the need to
avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct.” Id.
§ 3553(a)(1), (6).
       “[T]he district court need only ‘acknowledge’ that it
considered the § 3553(a) factors, and need not discuss each of these
factors . . . .” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.
USCA11 Case: 21-13357         Date Filed: 08/29/2022     Page: 6 of 8




6                       Opinion of the Court                 21-13357

2007) (quotation and internal citation omitted). Importantly, the
weight given to a particular § 3353(a) factor “is committed to the
sound discretion of the district court,” and it is not required to give
“equal weight” to the § 3553(a) factors. United States v. Rosales-
Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015) (quotation omitted).
“We will not second guess the weight given to a § 3553(a) factor so
long as the sentence is reasonable under the circumstances.”
United States v. Butler, 39 F. 4th 1349, 1355 (11th Cir. 2022).
        A district court abuses its discretion when it (1) fails to
consider relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or
(3) commits a clear error of judgment by balancing the proper
factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc). The burden rests on the party
challenging the sentence to show “that the sentence is
unreasonable in light of the entire record, the § 3553(a) factors, and
the substantial deference afforded sentencing courts.” Rosales-
Bruno, 789 F.3d at 1254. We will “vacate the sentence if, but only
if, we are left with the definite and firm conviction that the district
court committed a clear error of judgment in weighing the
§ 3553(a) factors by arriving at a sentence that lies outside the range
of reasonable sentences dictated by the facts of the case.” Irey, 612
F.3d at 1190 (en banc) (quotation omitted).
       Acevedo failed to show that the district court abused its
discretion in imposing a substantively unreasonable sentence.
Although he quarrels with how the district court weighed the
USCA11 Case: 21-13357        Date Filed: 08/29/2022    Page: 7 of 8




21-13357               Opinion of the Court                       7

relevant factors, the weight to be accorded any given § 3553(a)
factor is a matter committed to the sound discretion of the district
court. Rosales-Bruno, 789 F.3d at 1254 (quotation omitted). The
district court explained that it considered the § 3553(a) factors,
including Acevedo’s lack of criminal history, but that a sentence at
the low-end of the guidelines range was appropriate given the large
amount of drugs involved. The district court was entitled to give
more weight to the nature and circumstances of the offense over
Acevedo’s lack of criminal history and age. See id. at 1256.
Acevedo has not shown that the district court weighed the
sentencing factors unreasonably, “and we will not substitute our
judgment in weighing the relevant factors.” Butler, 39 F.4th at
1356 (quotation omitted).
       Additionally, the record demonstrates that the district court
considered the lower sentences of Acevedo’s codefendants, but
distinguished their sentences based on unique circumstances that
were absent in Acevedo’s case. For instance, unlike Acevedo,
Alejandro entered into a plea agreement, and the government
confirmed that Miguel was subject to a reduced sentence due to
evidentiary issues the government had at his trial. Furthermore,
other than showing that his codefendants were his brothers and
that they received lower sentences, Acevedo presents no evidence
that he and his codefendants had similar backgrounds or criminal
histories. Thus, he failed to show that he was similarly situated to
his codefendants. See United States v. Johnson, 980 F.3d 1364, 1386
(11th Cir. 2020) (rejecting disparity claim because “[d]efendant
USCA11 Case: 21-13357        Date Filed: 08/29/2022     Page: 8 of 8




8                      Opinion of the Court                21-13357

ha[d] not carried his burden to show specific facts establishing that
any codefendants are similarly situated”).
       Moreover, Acevedo’s total 168-month sentence is within the
applicable guidelines range and is below the statutory maximum of
life imprisonment, which are both indicators of reasonableness.
United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)
(“Although we do not automatically presume a sentence within the
guidelines range is reasonable, we ordinarily expect [such a
sentence] . . . to be reasonable.” (alteration adopted and quotation
omitted)); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.
2008) (explaining that a sentence that is below the statutory
maximum is another indicator of reasonableness). Accordingly,
we conclude that his sentence is substantively reasonable.
      AFFIRMED.